           Case 3:18-cv-02215-CCC Document 99 Filed 08/20/21 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CHRIS SZENTADORJANY,                        :   CIVIL ACTION NO. 3:18-CV-2215
                                            :
                     Plaintiff              :   (Judge Conner)
                                            :
               v.                           :
                                            :
WAKEFERN FOOD CORP., et al.,                :
                                            :
                     Defendants             :

                                        ORDER

      AND NOW, this 20th day of August, 2021, upon consideration of the motions

(Docs. 66, 69, 70, 72, 74) for summary judgment by Wakefern Food Corp.

(“Wakefern”), Whiting Door Manufacturing Corporation (“Whiting”), Wabash

National Corporation (“Wabash”), Northeast Fleet Services, Inc. (“Northeast”), and

Lily Transportation Corporation (“Lily”), and for the reasons stated in the

accompanying memorandum, it is hereby ORDERED that:

      1.       Wakefern’s motion (Doc. 70) for summary judgment DENIED.

      2.       Whiting’s motion (Doc. 66) for summary judgment is DENIED.

      3.       Wabash’s motion (Doc. 74) for summary judgment is GRANTED as to
               Szentadorjany’s products-liability claim and is otherwise DENIED.

      4.       Northeast’s motion (Doc. 72) for summary judgment is DENIED.

      5.       Lily’s motion (Doc. 69) for summary judgment is DENIED.

      6.       Entry of judgment in accordance with the above paragraphs is
               DEFERRED pending trial on the remaining claims sub judice.

      7.       Szentadorjany’s claim for products liability against Wakefern is
               deemed WITHDRAWN.
           Case 3:18-cv-02215-CCC Document 99 Filed 08/20/21 Page 2 of 2




      8.       A United States Magistrate Judge of this court is available to preside
               over this case, see 28 U.S.C. § 636(c); FED. R. CIV. P. 73, and may be
               available to do so earlier than the undersigned. 1 The Clerk of Court
               shall mail an AO 85 form (“Notice, Consent, and Reference of a Civil
               Action to a Magistrate Judge”) to all parties in the above-captioned
               action together with a copy of this order. All parties who consent to
               jurisdiction of a United States Magistrate Judge shall complete and
               return the AO 85 form to the Clerk of Court no later than September
               13, 2021.

      9.       A United States Magistrate Judge of this court is also available and
               willing to serve as a settlement officer in this case. The parties shall
               promptly meet and confer to discuss participating in a settlement
               conference with a United States Magistrate Judge. No later than
               September 13, 2021, the parties shall certify to the court by way of
               letter filed to the docket that they have met and conferred as directed
               and shall indicate whether a referral to a United States Magistrate
               Judge for a settlement conference is requested.

      10.      If the parties do not consent to the jurisdiction of a United States
               Magistrate Judge and do not request a settlement conference before a
               United States Magistrate Judge by the deadline in paragraphs 8 and 9,
               the court will schedule a pretrial telephonic scheduling conference to
               establish a pretrial and trial schedule.




                                         /S/ CHRISTOPHER C. CONNER
                                         Christopher C. Conner
                                         United States District Judge
                                         Middle District of Pennsylvania




      1
       The parties are reminded that consent is optional and may be withheld
without adverse substantive consequences. The name of any party withholding
consent will not be revealed to any judge who may otherwise be involved with the
case.
